DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (drawn to a medical apparatus) in the reply filed on 06/17/2021 is acknowledged.  The traversal is on the ground that the prior art of Sheehan does not teach the common special technical feature of the section elements moving to change an orientation relative to one another to reduce a diameter of a portion of the second tubular wall while maintaining the same overall longitudinal length, as currently set forth in the claim(s) by the amendment dated 06/17/2021.  This is not found persuasive for multiple reasons, firstly (as detailed below in the 112a/1st section), the parameters of the section elements being configured to “allow a motion to alter an orientation of the at least some of the section elements one relative to another”, and maintaining the overall length “based on a change of the orientation of at least some of the section elements one relative to another” are considered new matter, and never disclosed in the originally filed disclosure.  Furthermore, despite the new matter issues, the prior art of Sheehan does in fact teach what Applicant currently contends is the common special technical feature, i.e. the section elements moving to change an orientation relative to one another to reduce a diameter of a portion of the second tubular wall while maintaining the same overall longitudinal length.  As explained in greater detail below in the rejection section, Sheehan teaches the second tubular wall (952), which comprises section elements (956), is configured to be partially constricted towards its inner radial axis, while maintaining its overall longitudinal length based on a change of the orientation of at least some of the section elements relative to one another, illustrated in Figures 15a and 15b ([0180], Lines 1-4); to clarify, biasing member 958 provides a constriction force which causes/allows motion of the section elements (956) such that the orientation of the section elements are altered relative to one another, from a flat configuration as illustrated in Figure 15a to a convex/curved configuration as illustrated in Figure 15b, thereby reducing a diameter of a portion of the second tubular wall while maintaining the same overall longitudinal length.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/17/2021.
Claim Objections
Claim 1 is objected to because of the following informalities: lines 5-6 sets forth the limitation of “the sections elements” (emphasis added), the plural of “sections” is thought to be an error since every other time the limitation is recited it is a singular, i.e. “section”; thus it is suggested the limitation on lines 5-6 be amended to state “the section elements”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 6-7 of independent claim 1 sets forth the parameter of the section elements being configured to “allow a motion to alter an orientation of the at least some of the section elements one relative to another” (emphasis added), and lines 12-14 set forth the parameter of maintaining the overall length “based on a change of the orientation 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-2 of claim 9 sets forth the limitation of “the constriction”; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection it is suggested claim 9 depend from claim 8, instead of claim 1; and this is how the claim shall be interpreted for the purpose of examination. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, intended use/functional language and method of making/manufacturing are considered to the extent that they further define the claimed structure of the final device
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sheehan et al. (US PG Pub. 2013/0178750), as disclosed in the IDS dated 01/09/2020, hereinafter Sheehan.
Regarding claims 1 and 12, Sheehan discloses a medical apparatus (950) for deployment within an anatomical blood vessel (100), illustrated in Figures 15a and 15b ([0178], Lines 8-10), comprising a first tubular wall/support body (954); and a second tubular wall (952), 
Regarding claims 3 and 6, Sheehan discloses the medical apparatus of claim 1, wherein at least some of the section elements (956) are configured to be deformed/the motion of the section elements comprises deformation, when a constriction force is applied, illustrated in Figures 15a and figure 15b ([0180], Lines 1-4 – to clarify, the biasing member 958 provides a constriction force which causes the section elements 956 to deform/causes deformation motion of the section elements, from a flat configuration as illustrated in Figure 15a to a convex/constricted configuration as illustrated in Figure 15b).
Regarding claim 5, Sheehan discloses the medical apparatus of claim 1, wherein at least some of the section elements (956) are arranged in rows, illustrated in Figures 15a and figure 15b (to clarify, this parameter is interpreted in two ways: the first interpretation is the section elements 956 are arranged as a top row and a bottom row, since there are two, as illustrated in Figures 15a and 15b, and/or the second interpretation is the section elements 956 comprise portions 960 and 962 which are arranged in rows).
Regarding claim 7, Sheehan discloses the medical apparatus of claim 1, wherein at least one of the first and second tubular walls (954 & 952) comprises binding elements (966) at its edges, configured for the connection of the first and the second tubular walls one to another, illustrated in Figures 15a and 15b ([0179], Lines 1-2 & [0181], Lines 5-7).
Regarding claim 8, Sheehan discloses the medical apparatus of claim 1, further comprising a constricting element/biasing member (958) configured to constrict a circumference of a portion of the second tubular wall (952), illustrated in Figures 15a and figure 15b ([0180], Lines 1-4 – to clarify, the constricting element/biasing member 958 provides a constriction force which causes constriction of a circumference of a portion of the second tubular wall 952, via section elements 956, into a convex/constricted configuration as illustrated in Figure 15b).
Regarding claim 9, Sheehan discloses the medical apparatus of claim 8, wherein the constriction provides the second tubular wall (952) with a radial neck section, configured for reduction of the effective diameter (955) of the anatomical blood vessel (100), illustrated in Figure 15b; and wherein at least a portion of the second tubular wall (952) is coated with a coating material (964), illustrated in Figures 15a and 15b ([0181], Lines 1-4 – to clarify, polymeric film 964 is considered a coating between electrode portions 960 and 962, all of which comprise the second tubular wall 952).
Regarding claims 13 and 14, Sheehan discloses the medical apparatus of claim 1, wherein the first tubular wall/support body is made of a first material, specifically comprising Nitinol/stainless steel/titanium/cobalt-chromium alloy ([0104], Lines 9-15) and the second tubular wall (952) is made of a second material, specifically comprising a polymer ([0179], Lines 1-2 & 5-6 – to clarify, second tubular wall 952 comprises polymeric film 962, which is made of a polymer, thus the second tubular wall 952 comprises a polymer).
Regarding claim 15, Sheehan discloses the medical apparatus of claim 1, and though it is not specifically disclosed that the first tubular wall/support structure is manufactured by a laser cut process, this parameter is considered to be a product-by-process limitation.  It is important to keep in mind that that though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113. Therefore, as long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the device/apparatus of Sheehan meets all the structural limitations set forth in the claim and is capable of performing the intended function of a diametrical flow reducer.
Regarding claim 16, Sheehan discloses the medical apparatus of claim 1, wherein the ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall/support body is smaller than three ([0121], Last 6 Lines – to clarify, if the length is 
Regarding claim 17, Sheehan discloses the medical apparatus of claim 1, wherein the medical apparatus is reversibly collapsible and configured to be delivered into the anatomic vessel ([0192], Lines 4-7; [0193], Lines 9-16 & [0196], Lines 2-3), and though it is not specifically disclosed that the apparatus is delivered via a catheter, it is stated that the device/apparatus is meant to be implanted “using a minimally invasive percutaneous and intravascular approach”. Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing dated of the invention to determine an appropriate way to deliver the device/apparatus of Sheehan, including using a catheter, as is well known in the art.  Furthermore, it is to be noted that this parameter is functional language/intended use, and as mentioned above, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device; thus, in the instant case, the device/apparatus of Sheehan meets all the claimed structural limitations sent forth in the claim, and would be capable of being implanted via a catheter.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774